Citation Nr: 0720824	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, secondary to the left knee disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in February 2002 
and November 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  By the February 
2002 rating decision, the RO determined that new and material 
evidence had not been presented to reopen the claim of 
service connection for a left knee disorder.  Thereafter, by 
the November 2004 rating decision, the RO, in pertinent part, 
denied service connection for peripheral neuropathy and 
hepatitis C.

The Board observes that the RO subsequently made an implicit 
determination that new and material evidence had been 
received to reopen the left knee claim in the September 2005 
Statement of the Case (SOC), but denied the underlying 
service connection claim on the merits.  Despite this 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  In addition, it is noted that he submitted 
additional evidence at this hearing, accompanied by a waiver 
of having this evidence initially reviewed by the Agency of 
Original Jurisdiction (AOJ) in accord with 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for arthritis of 
the left leg by a September 1996 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

3.  The evidence submitted to reopen the veteran's claim of 
service connection for a left knee disorder either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The veteran's peripheral neuropathy was first diagnosed 
years after his separation from active service, and no 
competent medical evidence relates the current disability to 
active service to include as secondary to a service-connected 
disability.

5.  The record indicates that the veteran reported a history 
of hepatitis prior to active service, and that his only in-
service risk factor for hepatitis C was intravenous drug use.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  Service connection is not warranted for the veteran's 
peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  Service connection is not warranted for the veteran's 
hepatitis C.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Here, the Board acknowledges that it does not appear 
the veteran was provided with pre-adjudication notice prior 
to the February 2002 rating decision on the new and material 
evidence case.  Under such circumstances, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has indicated that this defect can be remedied by a fully 
compliant notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In this case, the veteran was provided with notification on 
his new and material evidence claim by a letter dated in 
September 2004.  Further, this letter also addressed his 
peripheral neuropathy and hepatitis C claims, and, as such, 
constitutes preadjudication notice on these claims which were 
subsequently adjudicated by the November 2004 rating 
decision.  The new and material evidence claim was also 
addressed by this decision, which satisfies the 
readjudication requirement.

In pertinent part, the September 2004 letter informed the 
veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the September 2004 letter noted that the veteran's left 
knee claim was previously denied in 1996 because the evidence 
did not reflect the disability was due to service, that new 
and material evidence was required to reopen the claim, and 
indicated that such evidence must relate to the basis for the 
prior denial.  Accordingly, the Board finds that this letter 
satisfied the notification requirements mandated by Kent.

The Board acknowledges that the notice provided to the 
veteran with respect to his claims did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Board 
is cognizant of the Federal Circuit's holding in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that VA has the burden to demonstrate that the error was 
not prejudicial to the appellant.  Here, for the reasons 
stated below, the Board concludes that the veteran's 
appellate claims must be denied.  As such, no disability 
rating and/or effective date is to be assigned or even 
considered for any of these claims.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All available service and post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  In fact, he acknowledged at his July 
2006 hearing that VA had all of the evidence in his 
possession that pertains to his case.  Although no VA medical 
examination appears to have been accorded to the veteran 
regarding his current appellate claims, for the reasons 
stated below no such development is warranted based on the 
facts of this case.  Moreover, under the law, an examination 
is not required in the context of new and material evidence 
claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 
45,620, 45,628 (August 29, 2001).  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

I.  New and Material Evidence

Service connection was previously denied for arthritis of the 
left leg by a September 1996 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, as is the case 
here, the provisions of 38 C.F.R. § 3.156(a) (2001) provide 
that "new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

In the instant case, the Board finds that new and material 
evidence has not been received to reopen the claim of service 
connection for a left knee disorder.

The evidence on file at the time of the September 1996 rating 
decision included statements from the veteran, his service 
medical records, and VA medical records dated in 1972.  In 
pertinent part, the veteran's service medical records note 
that he had a history of swollen joints due to rheumatic 
fever at age fifteen.  He also had a history of fracture 
right femur, right ankle, pelvis, with residual numbness in 
the right thigh, due to a 1967 automobile accident.  
Moreover, records dated in August 1971 note that he injured 
his knee playing football.  Although it is not specified 
which knee was injured, these records note that X-ray and 
physical examination were negative.  No chronic left knee 
disorder was diagnosed while on active duty, to include at 
his June 1972 separation examination.  It is also noted that 
on a concurrent Report of Medical History, he checked the box 
to indicate he had not experienced "trick" or locked knee.  
Further, on a July 1972 VA Form 21-526 (Application for 
Compensation or Pension) the veteran indicated that it was 
his right knee that was injured during active service.  

The record also reflects that a September 1972 VA medical 
examination, which included a special orthopedic evaluation, 
did not indicate any left knee disorder.

The September 1996 rating decision denied service connection 
for arthritis of the right and left legs - which would have 
included the knees - because there was no medical or other 
evidence which linked the claimed disabilities to service.

The evidence added to the file since the September 1996 
denial includes additional statements from the veteran to 
include his hearing testimony, additional service medical 
records, as well as additional post-service medical records 
which cover a period through 2006.  In essence, the veteran 
contends that he has a current left knee disorder due to an 
in-service injury.  However, similar contentions were 
advanced at the time of the last prior denial.  As such, this 
evidence is cumulative and redundant of the evidence 
previously of record.

The Board acknowledges that additional service medical 
records appear to have been added to the file, and this was 
the basis for the RO's determination that new and material 
evidence had been received.  However, it does not appear that 
these additional service medical records contain any relevant 
findings regarding the left knee that were not available at 
the time of the September 1996 rating decision.  Thus, the 
Board finds these records to be cumulative and redundant.

With respect to the additional post-service medical records, 
the Board notes that they show evaluation and treatment for 
left knee problems.  Although several records note the 
veteran's account of an in-service football injury, no 
additional comments or opinions were made regarding the 
veteran's reported history.  The Court has noted, "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  More 
importantly, the Court has indicated that medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  Here, the additional evidence 
does not contain any competent medical opinion which relates 
the current disability to active service, which, as indicated 
above, was the basis for the prior denial of September 1996.

There being no other evidence received in conjunction with 
the veteran's application to reopen his claim of service 
connection for a left knee disorder, the Board finds that the 
additional evidence either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a) (2001).  Consequently, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

II.  Peripheral Neuropathy

Initially, the Board notes that the veteran's service medical 
records do not reflect he was diagnosed with peripheral 
neuropathy while on active duty, to include his June 1972 
separation examination or the post-service VA medical 
examination in September 1972.  Rather, the record reflects 
that this disability was first diagnosed years after service.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that no competent medical evidence is 
of record which relates the veteran's peripheral neuropathy 
directly to active service, nor does the veteran contend 
otherwise.  As already indicated, he essentially contends 
that his peripheral neuropathy developed secondary to his 
left knee disorder.  Therefore, the Board will only address 
whether secondary service connection is warranted for these 
claimed disabilities.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation on nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was previously required to 
consider whether service connection was warranted pursuant to 
the holding in Allen, supra, the veteran is not prejudiced by 
the Board decision to proceed with the adjudication of this 
case.  See Bernard, supra.

For the reasons stated above, the Board has concluded that 
new and material evidence has not been received to reopen the 
claim of service connection for a left knee disorder.  As 
such, service connection is not in effect for that 
disability.  The law does not permit an award of service 
connection for disabilities that developed secondary to a 
nonservice-connected condition.  Thus, there is no legal 
basis to grant or even consider the veteran's claim of 
secondary service connection for his peripheral neuropathy  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  

III.  Hepatitis C

Initially, the Board notes that the veteran's service medical 
records do not reflect that he was actually diagnosed with 
hepatitis C while on active duty.  Granted, he indicated on a 
June 1972 Report of Medical History that he had a history of 
liver trouble and hepatitis, but indicated that this was due 
to 5 episodes of hepatitis since 1965 through 1969.  He was 
reportedly hospitalized in 1969 and was biopsied at that 
time, with no evidence of chronicity then.  Moreover, the 
physician's comments section noted that the veteran's 
hepatitis was presumably related to IV drug usage.  

The Board observes that the service medical records confirm a 
history of substance abuse problems.  For example, records 
dated in May 1971 reflect that he admitted to taking 1 
tablespoon of heroin daily for the past 2 weeks; and that he 
admitted to being on and off drugs for the past 5 years.  He 
was subsequently hospitalized at a VA facility from February 
to June 1972 for drug dependence - heroin.  A report of this 
hospitalization does note, in pertinent part, that a positive 
VDRL in February was considered to be the effect of prior 
hepatitis.

The Board notes that the veteran has contended, to include on 
a completed December 2004 hepatitis risk factors 
questionnaire, that he had never been an intravenous drug 
user.  However, the Board gives greater weight to the service 
medical records which do indicate a history of intravenous 
drug use as they are contemporaneous to the events of active 
service, and completed in the context of receiving treatment 
unlike his current contentions made in the context of 
receiving compensation benefits.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although 
VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party, personal interest may affect 
the credibility of the evidence).  Further, even if the Board 
were to accept his account of not having engaged in 
intravenous drug use, the fact remains that his service 
medical records confirm the use of illegal drugs which is a 
risk factor for hepatitis as noted by the risk factor 
questionnaire.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).

The Board also wishes to note that the veteran did not 
indicate any other in-service risk factor for hepatitis on 
the December 2004 questionnaire.  He denied having engaged in 
high-risk sexual activity, having had hemodialysis, having 
any tattoos or body piercing,  having shared toothbrushes or 
razor blades, and ever having had acupuncture with non-
sterile needles.  The service medical records support these 
contentions, as no such activities are noted therein.  
Moreover, both his November 1970 enlistment examination and 
his June 1972 separation examination indicated he had no 
identifying body marks, scars, or tattoos.

The Board observes that the veteran did indicate he had had a 
blood transfusion on the December 2004 risk factors 
questionnaire, but reported that it occurred in 1967 while 
hospitalized at a private facility following his motor 
vehicle accident.  As already noted, the service medical 
records do note a history of such an accident, as well as 
pre-service hospitalization.  No in-service blood transfusion 
is indicated in the service medical records.  

In view of the foregoing, the Board must find that the only 
in-service risk factor for hepatitis indicated in the record 
is the purported intravenous drug use.  Moreover, the 
physician's comments to the June 1972 Report of Medical 
History indicate that this was the cause of the veteran's 
purported history of hepatitis.  

The law provides that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(n), 3.301.  
Granted, the law currently provides an exception to this rule 
where a service-connected disability has caused chronic 
alcohol or drug use.  In such circumstances, secondary 
service connection, including disability compensation, is 
available under 38 C.F.R. § 3.310(a) for disability due to 
such chronic alcohol or drug use.  However, the veteran is 
not currently service connected for any disability.  As such, 
this exception is not applicable in the instant case.

In summary, the service medical records indicate the veteran 
had a reported history of hepatitis prior to service; he has 
reported a pre-service risk factor of blood transfusion; and 
the only in-service risk factor for his hepatitis C indicated 
by the record is intravenous drug use which constitutes 
willful misconduct.  For these reasons, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application, nor is 
any additional development to include a medical examination 
or opinion warranted.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder, the benefit sought on appeal is denied.  

Entitlement to service connection for peripheral neuropathy, 
secondary to the left knee disorder, is denied.

Entitlement to service connection for hepatitis C is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


